United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS          September 18, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                               No. 03-10188
                             Summary Calendar



     APPARAJAN GANESAN,

                                            Plaintiff-Appellant,

          versus

     SHIRLEY JAMES, Administrative Tech II;
     MICHAEL UPSHAW, Warden; JANIE COCKRELL,
     DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
     JUSTICE, INSTITUTIONAL DIVISION,

                                            Defendants-Appellees.




           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:02-CV-129



Before GARWOOD, DEMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Apparajan Ganesan, Texas prisoner # 904088, by his February

18, 2003, notice of appeal seeks to appeal the dismissal without

prejudice for failure to prosecute of his 42 U.S.C. § 1983 suit

against   various   prison    officials   for   retaliation   and     mail


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
censorship.    On February 4, 2003, Ganesan filed in the district

court a motion to reinstate, explaining why he had not sooner filed

the copies of documents as required by the December 20, 2002,

order, which failure was apparently the basis of the January 21,

2003, dismissal. The February 4, 2003, motion was filed within ten

days (computed under Fed. R. Civ. P. 6(a)) of the January 21, 2003,

dismissal and was in substance a timely Fed. R. Civ. P. 59(e)

motion.   Bann v. Ingram Micro Inc., 108 F.3d 625, 626 (5th Cir.

1997). The district court has never ruled on the February 4, 2003,

motion.      Accordingly,    the      notice   of   appeal    has    not   become

effective,    Fed.   R.   App.   P.   4(a)(4)(B)(i),    and    the    appeal   is

therefore DISMISSED.**      Simmons v. Reliance Standard Life Ins. Co.,

310 F.3d 865, 868-70 (5th Cir. 2002).

     Appeal DISMISSED as premature.




     **
      Appellant is reminded that if the district court denies his
motion to reinstate he should file in the district court a new
notice of appeal (directed to such denial) within 30 days from the
date of such denial if he wishes to complain on appeal of such
denial. Fed. R. App. P. 4(a)(4)(B)(ii).

                                        2